Wagner, Judge,
delivered the opinion of the court.
The accused was convicted of robbery in the first degree in the St. Louis criminal court, and he has appealed his case here to our session in Jefferson City. The appeal was taken under an act approved March 27, 1875, entitled “An act to provide for the .more speedy determination of criminal cases in the Supreme Court.” (Acts 1875, p. 106.) The act provides that any person who is convicted upon an indictment for felony, where no supersedeas is granted, may, if he so elect, take an appeal, or sue out a writ of error, returnable to the term of the Supreme Court next following such conviction, wherever such term may be held, any law to the contrary notwithstanding.
The Constitution says: “The State shall be divided into convenient districts, not to exceed four, in each of which the Supreme Court shall be held, at such time and place as the General Assembly may appoint; and when sitting in either district it shall exercise jurisdiction over causes originating in that district only.” (Art. 4, § 5.) The State is now divided in three districts, in each of which the Supreme Court holds its sessions, one session being held at Jefferson City, one at St. Louis, and the other at St. Joseph. By the provisions of the Contitntion above referred to, the court is prohibited from taking jurisdiction of cases except where they originate in the district where it is holding its session.
A.s the present case originated and was tried in the St. Louis district, it cannot be appealed and heard by the court at this place, and it will, therefore, be stricken from the docket.
The other judges concur.